Case 1:19-cr-00029-RPK Document 107 Filed 10/27/20 Page 1 of 1 PageID #: 811




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA                     :
                                             :                      19-cr-00029-RPK
                 v.                          :
                                             :                      Hon. Rachel Kovner.
Alonzo Shipp                                 :                      U.S.D.J.
                  Defendant                  :
____________________________________

                                             ORDER

       AND NOW, this 27th day of October, 2020, it is hereby ORDERED:

        Beginning on November 9, 2020, and on each day thereafter that trial is in session, the
defendant, Alonzo Shipp, shall be held in the U.S. Marshal’s cellblock for at least thirty minutes
after the court session is finished and shall be permitted to meet with his counsel, before being
returned to MDC Brooklyn.




                                                     /s/ Rachel Kovner      .
                                                     Hon. Rachel Kovner USDJ
